{¶ 61} I concur in the majority's analysis and disposition of Appellant's second, third, fourth and fifth assignments of error.
 {¶ 62} I further concur in the majority's disposition of Appellant's first assignment of error. I find the trial court did not abuse its discretion in denying cross-examination pertaining to the police report because the purpose of the questioning — Officer Duncan's purported doubts about the believability of the victim's account — involves neither the activities of the office nor matters observed pursuant to duty. As such the intended use falls outside the scope of the public record exception. Officer's Duncan's opinion as to the victim's credibility is itself inadmissible as it is merely speculation. The trial court did not error in excluding this information in the police report. *Page 16 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed.
  Costs assessed to appellant. *Page 1